               Case 3:18-cv-06502-VC Document 1 Filed 10/24/18 Page 1 of 13




1    Dmitry Kheyfits (SBN 321326)
     dkheyfits@kblit.com
2    KHEYFITS BELENKY LLP
     4 Embarcadero Center, Suite 1400
3    San Francisco, CA 94111
     Tel: 415-429-1739
4
     Fax: 415-429-6347
5
     Hanna G. Cohen (pro hac vice to be filed)
6    hgcohen@kblit.com
     KHEYFITS BELENKY LLP
7    1140 Avenue of the Americas, 9th Floor
     New York, NY 10036
8
     Tel: 212-203-5399
9    Fax: 212-203-5399

10   Attorneys for Plaintiff FireNet Technologies, LLC
11                              UNITED STATES DISTRICT COURT
12                           NORTHERN DISTRICT OF CALIFORNIA
13
      FIRENET TECHNOLOGIES, LLC,
14
                                   Plaintiff             Case No.: 4:18-cv-6502
15
16           v.                                          COMPLAINT FOR PATENT
                                                         INFRINGEMENT
17    A10 NETWORKS, INC.,
                                                         DEMAND FOR JURY TRIAL
18                                 Defendants
19
20
21
22
23
24
25
26
27
28
     Complaint for Patent Infringement              1                      Case No. 4:18-cv-6502
                 Case 3:18-cv-06502-VC Document 1 Filed 10/24/18 Page 2 of 13




1                   Plaintiff FireNet Technologies, LLC (“FireNet” or “Plaintiff”), by way of this

2    Complaint against Defendant A10 Networks, Inc. (“A10” or “Defendant”), alleges as follows:
3                                                 PARTIES
4           1.      Plaintiff FireNet is a limited liability company organized and existing under the
5
     laws of the State of Georgia, having its principal place of business at The Forum, Suite 140, 3930
6
     E. Jones Bridge Road, Peachtree Corners, GA 30092.
7
            2.      On information and belief, Defendant A10 is a Delaware corporation, having its
8
9    principal place of business at 3 West Plumeria Drive, San Jose, CA 95134.

10                                    JURISDICTION AND VENUE

11          3.      This is an action under the patent laws of the United States, 35 U.S.C. §§ 1, et
12   seq., for infringement by A10 of U.S. Patent No’s. 6,317,837; 7,739,302; 8,306,994; and
13
     8,892,600 (“Patents-in-Suit”).
14
            4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and
15
     1338(a).
16
            5.      A10 is subject to the personal jurisdiction of this Court because, inter alia, on
17
18   information and belief, (i) A10 is registered to conduct business in the State of California; (ii)

19   A10 is headquartered in the State of California; and (iii) A10 has committed and continues to
20   commit acts of patent infringement in the State of California, including by making, using,
21
     offering to sell, and/or selling accused products and services in the State of California, and/or
22
     importing accused products and services into the State of California.
23
            6.      Venue is proper as to A10 in this district pursuant to 28 U.S.C. § 1400(b) because,
24
     inter alia, on information and belief, A10 maintains a regular and established place of business
25
26   in this judicial district, and A10 has committed and continues to commit acts of patent

27   infringement in this judicial district, including by making, using, offering to sell, and/or selling
28
     Complaint for Patent Infringement                 2                           Case No. 4:18-cv-6502
                  Case 3:18-cv-06502-VC Document 1 Filed 10/24/18 Page 3 of 13




1    accused products and services in this district, and/or importing accused products and services

2    into this district.
3                                              BACKGROUND
4            7.       On November 13, 2001, the United States Patent and Trademark Office duly and
5
     lawfully issued U.S. Patent No. 6,317,837, entitled “Internal Network Node With Dedicated
6
     Firewall” (the “’837 Patent”). A copy of the ’837 Patent is attached hereto as Exhibit A.
7
             8.       On June 15, 2010, the United States Patent and Trademark Office duly and
8
9    lawfully issued U.S. Patent No. 7,739,302, entitled “Network Attached Device With Dedicated

10   Firewall Security” (the “’302 Patent”). A copy of the ’302 Patent is attached hereto as Exhibit B.

11           9.       On November 6, 2012, the United States Patent and Trademark Office duly and
12   lawfully issued U.S. Patent No. 8,306,994, entitled “Network Attached Device With Dedicated
13
     Firewall Security” (the “’994 Patent”). A copy of the ’994 Patent is attached hereto as Exhibit C.
14
             10.      On November 18, 2014, the United States Patent and Trademark Office duly and
15
     lawfully issued U.S. Patent No. 8,892,600, entitled “Network Attached Device With Dedicated
16
17   Firewall Security” (the “’600 Patent”). A copy of the ’600 Patent is attached hereto as Exhibit

18   D.

19           11.      FireNet is the assignee and owner of the right, title, and interest in and to the
20   Patents-in-Suit, including the right to assert all causes of action arising under said patents and the
21
     right to any remedies for infringement.
22
                                                    NOTICE
23
             12.      By letter dated June 13, 2018, FireNet notified A10 of the existence of the
24
     Patents-in-Suit, and of infringement thereof by A10 and A10’s customers. FireNet’s letter
25
26   identified exemplary infringing A10 products and an exemplary infringed claim for each of the

27   Patents-in-Suit.
28
     Complaint for Patent Infringement                   3                          Case No. 4:18-cv-6502
                 Case 3:18-cv-06502-VC Document 1 Filed 10/24/18 Page 4 of 13




1             13.     As of the date of this Complaint, FireNet has not received any response from A10

2    to its letter.
3                         COUNT I: INFRINGEMENT OF THE ’837 PATENT
4             14.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.
5
              15.     On information and belief, A10 has infringed, and continues to infringe, the ’837
6
     Patent pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by making,
7
     using, offering to sell, selling in the United States or importing into the United States A10
8
9    networking products and services, including, but not limited to, A10 Application Delivery

10   Controllers (“ADC”) and Convergent Firewall (“CFW”) products, including their appliance,

11   virtual machine, and cloud implementations (“Accused Products”).
12            16.     For example, on information and belief, A10 has infringed at least claim 37 of the
13
     ’837 Patent by performing a method of managing access to a network attached device (NAD) in
14
     a network arrangement including a first group of nodes defining an internal network and a
15
     second group of nodes defining an external network. A network arrangement that uses Accused
16
17   Products to manage access to nodes (“A10 Network”) has a first group of nodes, such as, for

18   example, servers and clients on an internal corporate network, and a second group of nodes, such

19   as client computers accessing the various servers over the Internet (external network). Ex. E. In
20   the network arrangement, the external network is connected in communication with the internal
21
     network by an intermediate node including a bastion firewall for protecting the nodes of the
22
     internal network from unauthorized communication originating at external nodes. The internal
23
     network includes the NAD, such as a hard-drive storage array residing on a server. Id. The
24
25   Accused Products determine for each and every request for network access to the NAD whether

26   each request for network access to said NAD is authorized. The Accused Products, using, for

27   example, an Access Control List, determine for each packet (request for network access)
28
     Complaint for Patent Infringement                  4                           Case No. 4:18-cv-6502
                 Case 3:18-cv-06502-VC Document 1 Filed 10/24/18 Page 5 of 13




1    destined to the NAD whether it is authorized. The Accused Products, such as an A10 ADC,

2    provide network access to said NAD when a request is authorized. The Accused Products, such
3    as an A10 ADC, deny network access to said NAD when a request is not authorized. In the
4
     above A10 Network arrangement, the NAD, such as a hard-drive storage array inside a server in
5
     the Demilitarized Zone (DMZ) attached to the ADC via a dedicated or isolated port or interface,
6
     is protected by a dedicated NAD firewall in the A10 ADC or another of the Accused Products,
7
     from unauthorized network access requests originating at the intermediate and internal and
8
9    external nodes.

10             17.   On information and belief, A10 has induced, and continues to induce,
11   infringement of the ’837 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly
12
     inducing, directing, causing, and encouraging others, including, but not limited to, its partners,
13
     software developers, customers, and end users, to make, use, sell, and/or offer to sell in the
14
     United States, and/or import into the United States, the Accused Products by, among other
15
     things, providing instructions, manuals, and technical assistance relating to the installation, set
16
17   up, use, operation, and maintenance of said products, such as deployment guides, installation

18   guides, and instructional videos, all available at the A10 website.
19             18.   On information and belief, A10 has committed and continues to commit the
20
     foregoing infringing activities without a license.
21
               19.   On information and belief, A10’s infringing activities commenced at least six
22
     years prior to the filing of the original complaint in this action, entitling FireNet to past damages.
23
               20.   On information and belief, A10 knew the ’837 Patent existed while committing
24
25   the foregoing infringing acts, thereby willfully, wantonly and deliberately infringing the ’837

26   Patent.
27
28
     Complaint for Patent Infringement                 5                           Case No. 4:18-cv-6502
                Case 3:18-cv-06502-VC Document 1 Filed 10/24/18 Page 6 of 13




1                        COUNT II: INFRINGEMENT OF THE ’302 PATENT

2           21.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

3           22.     On information and belief, A10 has infringed, and continues to infringe, the ’302
4    Patent pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by making,
5
     using, offering to sell, selling in the United States or importing into the United States the
6
     Accused Products.
7
            23.     For example, on information and belief, A10 has infringed at least claim 1 of the
8
9    ’302 Patent by making, using, offering to sell, selling in the United States or importing into the

10   United States a network arrangement comprising a network client and at least one network

11   attached device (NAD) residing on a same network. A network arrangement that uses Accused
12   Products to manage access to nodes (“A10 Network”) has, for example, at least one client and
13
     one hard-disk storage array residing on a server, both of which reside on the same network. Ex.
14
     E. In the A10 Network, a NAD server is disposed between the network client and the NAD. For
15
     example, an A10 Application Delivery Controller (“ADC”) is disposed between a client and the
16
17   server hosting the storage array, residing on the same local area network (LAN). Id. In the A10

18   Network, the NAD server is configured to electronically communicate with the NAD over a

19   connection. For example, the A10 ADC is configured to communicate with the storage array
20   residing in a server via a dedicated or isolated port or interface. The NAD server is further
21
     configured to receive a request contained in a data packet for network access to the NAD. In the
22
     A10 Network, the A10 ADC is configured to receive a request, contained in, for example, a
23
     TCP/IP packet, to access the storage array residing on a server. The NAD server includes
24
25   computer executable instructions that, upon execution, cause the NAD server to determine

26   whether the header of a received data packet containing the request for network access includes

27   at least one of an IP address of a network source, an IP address of a network destination, and a
28
     Complaint for Patent Infringement                 6                          Case No. 4:18-cv-6502
                Case 3:18-cv-06502-VC Document 1 Filed 10/24/18 Page 7 of 13




1    route of the data packet. The A10 ADC includes executable instructions that processes incoming

2    packets to determine, among others, the presence of an IP Source Address field. The NAD is
3    further configured to filter the data packet based at least on an IP address in a header of the data
4
     packet. For example, a storage array residing inside a server is configured to use, for example,
5
     an Access Control List to filter the data packets based on, for example, the IP Source Address
6
     field in the packet header. Upon execution, the computer executable instructions further cause
7
     the NAD server to determine whether the received request for network access to the NAD is
8
9    authorized. Upon execution, the executable instructions cause the A10 ADC to reference an

10   Access Control List, to determine whether the request for the Web Access server contained in the
11   TCP/IP packet is authorized. Upon execution, the computer executable instructions provide the
12
     network client with network access to the NAD only if the request for network access is
13
     authorized, such that the NAD is protected from unauthorized access requests from the network
14
     client and other devices in a manner that is in addition to any protection afforded by a firewall.
15
     In addition to the protection afforded by a firewall as shown in Ex. E, the instructions executing
16
17   on the A10 ADC provide the network client, and other network devices, such as Internet clients,

18   with access to the hard-drive storage array only if the requests are authorized.
19          24.     On information and belief, A10 has induced, and continues to induce,
20
     infringement of the ’302 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly
21
     inducing, directing, causing, and encouraging others, including, but not limited to, its partners,
22
     software developers, customers, and end users, to make, use, sell, and/or offer to sell in the
23
     United States, and/or import into the United States, the Accused Products by, among other
24
25   things, providing instructions, manuals, and technical assistance relating to the installation, set

26   up, use, operation, and maintenance of said products, such as deployment guides, installation
27   guides, and instructional videos, all available at the A10 website.
28
     Complaint for Patent Infringement                 7                          Case No. 4:18-cv-6502
                 Case 3:18-cv-06502-VC Document 1 Filed 10/24/18 Page 8 of 13




1              25.   On information and belief, A10 has committed and continues to commit the

2    foregoing infringing activities without a license.
3              26.   On information and belief, A10’s infringing activities commenced at least six
4
     years prior to the filing of the original complaint in this action, entitling FireNet to past damages.
5
               27.   On information and belief, A10 knew the ’302 Patent existed while committing
6
     the foregoing infringing acts, thereby willfully, wantonly and deliberately infringing the ’302
7
     Patent.
8
9                        COUNT III: INFRINGEMENT OF THE ’994 PATENT

10             28.   Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

11             29.   On information and belief, A10 has infringed, and continues to infringe, the ’994
12   Patent pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by making,
13
     using, offering to sell, selling in the United States or importing into the United States the
14
     Accused Products.
15
               30.   For example, on information and belief, A10 has infringed at least claim 10 of the
16
17   ’994 Patent by performing a method comprising processing, by a network attached device

18   (NAD) server coupled to an internal network, a request for network access to a NAD device. An

19   Accused Product, such as an A10 Application Delivery Controller (“ADC”), is coupled to a local
20   area network (LAN). Ех. E at. The A10 ADC processes a request for network access to, for
21
     example, a hard-drive storage array residing on a server. The NAD device is coupled to the
22
     NAD server and configured to receive communication from an internal network only by way of
23
     the NAD server. For example, the hard-drive storage array residing on a server is coupled to an
24
25   A10 ADC via a dedicated or isolated port or interface and the server is configured to receive

26   communications only through the A10 ADC. The request for network access includes a data

27   packet that includes at least an IP header. For example, the request for network access is a
28
     Complaint for Patent Infringement                 8                           Case No. 4:18-cv-6502
                Case 3:18-cv-06502-VC Document 1 Filed 10/24/18 Page 9 of 13




1    TCP/IP packet that includes an IP header. The NAD server comprises a NAD server firewall.

2    The A10 ADC includes firewall functionality, such as Access Control Lists, which protects the
3    hard-drive storage array server from undesirable requests. A10 determines, by the NAD server
4
     firewall, whether the request for network access to the NAD should be authorized or denied
5
     based on a filtering of at least the IP header of the data packet of the received request for network
6
     access to the NAD. By using the firewall functionality in the Accused Products, such as the A10
7
     ADC, A10 determines whether the request for accessing Web Access server should be
8
9    authorized or denied, such as based on a filtering of the IP header of the data packet with the

10   request. A10 processes, by the NAD server, the data packet for communication with the NAD
11   and enabling access to the NAD upon determining that the requested network access to the NAD
12
     should be authorized. The Accused Product, such as the A10 ADC, processes the data packet for
13
     communication with the hard-drive storage array server and enables access to the server when a
14
     request is determined as authorized. A10 blocks, by the NAD server, access to the NAD upon
15
     determining that the request for network access to the NAD should be denied. For example, the
16
17   Accused Product, such as the A10 ADC, blocks the request for accessing the storage array

18   residing in a server, if the ADC determines that the request should be denied.
19          31.     On information and belief, A10 has induced, and continues to induce,
20
     infringement of the ’994 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly
21
     inducing, directing, causing, and encouraging others, including, but not limited to, its partners,
22
     software developers, customers, and end users, to make, use, sell, and/or offer to sell in the
23
     United States, and/or import into the United States, the Accused Products by, among other
24
25   things, providing instructions, manuals, and technical assistance relating to the installation, set

26   up, use, operation, and maintenance of said products, such as deployment guides, installation
27   guides, and instructional videos, all available at the A10 website.
28
     Complaint for Patent Infringement                 9                          Case No. 4:18-cv-6502
                 Case 3:18-cv-06502-VC Document 1 Filed 10/24/18 Page 10 of 13




1              32.   On information and belief, A10 has committed and continues to commit the

2    foregoing infringing activities without a license.
3              33.   On information and belief, A10’s infringing activities commenced at least six
4
     years prior to the filing of the original complaint in this action, entitling FireNet to past damages.
5
               34.   On information and belief, A10 knew the ’994 Patent existed while committing
6
     the foregoing infringing acts, thereby willfully, wantonly and deliberately infringing the ’994
7
     Patent.
8
9                        COUNT IV: INFRINGEMENT OF THE ’600 PATENT

10             35.   Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

11             36.   On information and belief, A10 has infringed, and continues to infringe, the ’600
12   Patent pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by making,
13
     using, offering to sell, selling in the United States or importing into the United States the
14
     Accused Products.
15
               37.   For example, on information and belief, A10 has infringed at least claim 8 of the
16
17   ’600 Patent by performing a computer-implemented method as set forth in the claim.

18   Specifically, A10 receives, by a first computing device coupled to an internal network, data

19   packets over the internal network. Ex. E. In the A10 Network, an Accused Product such as an
20   A10 Application Delivery Controller (“ADC”) connected to a local area network (LAN) receives
21
     data packets over the LAN. Id. At least some of the data packets are sent to the internal network
22
     from an external network. Id. At least some of these packets are sent by an external network,
23
     such as devices outside the local network connected to the Internet. A10 examines, by the first
24
25   computing device, the data packets to determine whether the data packets contain an IP address

26   associated with an attached device coupled to a second computing device. Id. For example, the

27   Accused Product, such as the A10 ADC, examines the data packets to determine whether they
28
     Complaint for Patent Infringement                 10                          Case No. 4:18-cv-6502
               Case 3:18-cv-06502-VC Document 1 Filed 10/24/18 Page 11 of 13




1    contain an IP address associated with an attached device, such as a hard-drive storage array,

2    coupled to a second attached device, such as the storage-array server. In the A10 network, the
3    second computing device is in communication with the first computing device and the second
4
     computing device is isolated from the internal network. Id. For example, the storage-array
5
     server is in communication with the A10 ADC via a dedicated or isolated port or interface and
6
     the server is not accessible to other devices, except through the A10 ADC. A10 filters, by the
7
     first computing device, data packets by determining whether the IP address in a header of the
8
9    data packets is valid to determine whether to authorize data packets containing information

10   indicative of a request for access to the attached device. The Accused Products, such as the A10
11   ADC, using an Access Control List, filter data packets by determining based on the IP address in
12
     the packet header, whether to authorize information indicative of the request in the packet for
13
     access of the hard drive or other memory of the server. A10 reformulates, by the first computing
14
     device, the data packets for communication to the second computing device coupled to the
15
     attached device in response to authorizing the data packets containing the information indicative
16
17   of the request for access to the attached device. For example, in response to authorizing the data

18   packets containing information indicative of the request for access of the hard-drive storage array
19   residing in the server, the A10 ADC reformulates the data packets by changing the fields in the
20
     header, decrypting, and/or re-encapsulating the packet into another frame, for communication
21
     with the hard-drive storage array server.
22
            38.     On information and belief, A10 has induced, and continues to induce,
23
     infringement of the ’600 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly
24
25   inducing, directing, causing, and encouraging others, including, but not limited to, its partners,

26   software developers, customers, and end users, to make, use, sell, and/or offer to sell in the
27   United States, and/or import into the United States, the Accused Products by, among other
28
     Complaint for Patent Infringement                11                         Case No. 4:18-cv-6502
                    Case 3:18-cv-06502-VC Document 1 Filed 10/24/18 Page 12 of 13




1    things, providing instructions, manuals, and technical assistance relating to the installation, set

2    up, use, operation, and maintenance of said products, such as deployment guides, installation
3    guides, and instructional videos, all available at the A10 website.
4
               39.      On information and belief, A10 has committed and continues to commit the
5
     foregoing infringing activities without a license.
6
               40.      On information and belief, A10’s infringing activities commenced at least six
7
     years prior to the filing of the original complaint in this action, entitling FireNet to past damages.
8
9              41.      On information and belief, A10 knew the ’600 Patent existed while committing

10   the foregoing infringing acts, thereby willfully, wantonly and deliberately infringing the ’600
11   Patent.
12
                                            PRAYER FOR RELIEF
13
               WHEREFORE, Plaintiff FireNet prays for the judgment in its favor against A10, and
14
     specifically, for the following relief:
15
               A.       Entry of judgment in favor of FireNet against A10 on all counts;
16
17             B.       Entry of judgment that A10 has infringed the Patents-in-Suit;

18             C.       Entry of judgment that A10’s infringement of the Patents-in-Suit has been willful;

19             D.       Award of compensatory damages adequate to compensate FireNet for A10’s
20   infringement of the Patent-in-Suit, in no event less than a reasonable royalty trebled as provided
21
     by 35 U.S.C. § 284;
22
               E.       Declaration and finding that A10’s conduct in this case is exceptional under 35
23
     U.S.C. § 285;
24
25             F.       Award of reasonable attorneys’ fees and expenses against A10 pursuant to 35

26   U.S.C. § 285;

27             G.       Award of FireNet’s costs;
28
     Complaint for Patent Infringement                  12                         Case No. 4:18-cv-6502
                  Case 3:18-cv-06502-VC Document 1 Filed 10/24/18 Page 13 of 13




1            H.       Pre-judgment and post-judgment interest on FireNet’s award; and

2            I.       All such other and further relief as the Court deems just or equitable.
3
4
                                        DEMAND FOR JURY TRIAL
5
             Pursuant to Rule 38 of the Fed. R. Civ. P., Plaintiff FireNet hereby demands trial by jury
6
     in this action of all claims so triable.
7
8
9     Dated: October 24, 2018                            Respectfully submitted,

10                                                        /s/ Dmitry Kheyfits
                                                         Dmitry Kheyfits (SBN 321326)
11                                                       dkheyfits@kblit.com
                                                         KHEYFITS BELENKY LLP
12                                                       4 Embarcadero Center, Suite 1400
13                                                       San Francisco, CA 94111
                                                         Tel: 415-429-1739
14                                                       Fax: 415-429-6347

15                                                       Hanna G. Cohen
                                                         (pro hac vice to be filed)
16                                                       hgcohen@kblit.com
17                                                       KHEYFITS BELENKY LLP
                                                         1140 Avenue of the Americas, 9th Floor
18                                                       New York, NY 10036
                                                         Tel: 212-203-5399
19                                                       Fax: 212-203-5399
20                                                       Attorneys for Plaintiff
21                                                       FireNet Technologies, LLC

22
23
24
25
26
27
28
     Complaint for Patent Infringement                 13                          Case No. 4:18-cv-6502
